Detailed action
Summary
1. The office action is in response to the RCE filed on 2/1/2022.
2. Claims 1-34 are pending and has been examined.
3. The amendment filed on 2/1/2022 are entered.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
7. 	Claims 1-34 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a first discharging path including the second capacitor, a third switch coupled between the second charging path and a second output node, and a fourth switch coupled between the second charging path and a fourth node; and a second discharging path including the third capacitor, a fifth switch coupled between the third charging 

Dependent claims 2-13 are allowable by virtue of their dependency.

Regarding claim 14. The prior art fails to teach “ …  generate a first ramp signal by charging a first capacitor based on the current signal, wherein a voltage of the first capacitor while charging is the first ramp signal; and generate a second ramp signal by charging a second capacitor and a third capacitor based on a scaled version of the current signal, wherein a voltage of the second capacitor while discharging is the second ramp signal during a first period, and wherein a voltage of the third capacitor while discharging is the second ramp signal during a second period.”

Dependent claims 15-23 are allowable by virtue of their dependency.

Regarding claim 24. The prior art fails to teach “… generate a first ramp signal by charging a first capacitor based on the current signal, wherein a voltage of the first capacitor while charging is the first ramp signal; and generate a second ramp signal by charging a second capacitor and a third capacitor based on a scaled version of the current signal, wherein a voltage of the second capacitor while discharging is the second ramp signal during a first period, and wherein a voltage of the third capacitor while discharging is the second ramp signal during a second period; and a comparator configured to: compare the first ramp signal or the second ramp signal to an error signal determined at least partially according to an output current of the power converter; and generate a pulse-width modulation signal, based on the comparison, to specify a duty cycle for the power converter.”



Regarding claim 29. The prior art fails to teach “…a second transistor having a collector coupled to a third node, an emitter coupled to a fourth node, and a base coupled to a fifth node; a third transistor having a collector coupled to a sixth node, an emitter coupled to a seventh node, and a base coupled to the fifth node; and a fourth transistor having a collector coupled to an eighth node, an emitter coupled to the ground node, and a base coupled to the seventh node.”

Dependent claims 30-34 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
9.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110199062 Singnurkar disclose DC/DC converter arrangement and method for DC/DC conversion. 
US 20180287497 MEHAS et al. disclose multiple level buck boost converter control. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                      
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838